TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00219-CR


LeeAndrea Mathis aka Lee Andrea Mathis, Appellant

v.

The State of Texas, Appellee




FROM THE DISTRICT COURT OF TOM GREEN COUNTY, 119TH JUDICIAL DISTRICT
NO. B-09-0811-SA, HONORABLE JAY K. WEATHERBY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		A jury convicted LeeAndrea Mathis of evading arrest with a motor vehicle.  After
finding two enhancement paragraphs alleging prior felonies to be true, the jury assessed punishment
at seventeen years in prison.
		Appellant's court-appointed attorney has filed a motion to withdraw supported by
a brief concluding that this appeal is frivolous and without merit.  The brief meets the requirements
of Anders v. California, 386 U.S. 738, 744 (1967), by presenting a professional evaluation of the
records demonstrating why there are no arguable grounds to be advanced.  See also Penson v. Ohio,
488 U.S. 75 (1988); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State,
516 S.W.2d 684 (Tex. Crim. App. 1974); Jackson v. State, 485 S.W.2d 553 (Tex. Crim. App. 1972);
Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969).  Appellant received a copy of counsel's
brief and was advised of his right to examine the appellate record and to file a pro se brief.  See
Anders, 386 U.S. at 744.  Appellant requested and received a 60-day extension of time to file
his brief by November 30, 2010.  No pro se brief has been filed and no further extension of time
was requested.
		We have reviewed the record and find no reversible error.  See Garner v. State,
300 S.W.3d 763, 766 (Tex. Crim. App. 2009); Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.
App. 2005).  We agree with counsel that the appeal is frivolous.  Counsel's motion to withdraw is
granted.  The judgment of conviction is affirmed.


						___________________________________________
						Jeff Rose, Justice
Before Justices Henson, Rose and Goodwin
Affirmed
Filed:   March 2, 2011
Do Not Publish